Case 2:18-cv-00809-PAM-MRM Document 85 Filed 11/27/19 Page 1 of 26 PageID 906




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

     HENRY LOSCH
     a/k/a John Losch,
                                                           Case No. 2:18-cv-00809
                     Plaintiff,
             v.                                            Hon. Paul A. Magnuson

     EXPERIAN INFORMATION SOLUTIONS,
     INC.,

                     Defendant.

      DEFENDANT EXPERIAN INFORMATION SOLUTIONS, INC.’S MOTION FOR
       SUMMARY JUDGMENT AND INCORPORATED MEMORANDUM OF LAW

           Pursuant to Federal Rule of Civil Procedure 56, Defendant Experian Information

    Solutions, Inc. (“Experian”) respectfully moves for summary judgment on all claims.

                                          INTRODUCTION

           This case presents the question of the scope of the Fair Credit Reporting Act’s

    (“FCRA”) reinvestigation requirements when a consumer reporting agency (“CRA”) faces

    conflicting claims about the effect and operation of bankruptcy law. Plaintiff Henry Losch

    (“Plaintiff”) contends that his mortgage debt to Nationstar Mortgage, LLC (“Nationstar”) was

    discharged in his Chapter 7 bankruptcy, despite the fact that he reaffirmed the debt, and did

    not seek to rescind the reaffirmation until well after the period allowed by law. Nationstar

    repeatedly informed Experian that Plaintiff was wrong, that the debt remained due and owing.

    There is no court order stating that the debt was discharged. Plaintiff contends that Experian,

    despite being a third party, should have searched Plaintiff’s bankruptcy docket and decided the

    “complicated” legal questions that the bankruptcy court itself says are best left to legal experts.
Case 2:18-cv-00809-PAM-MRM Document 85 Filed 11/27/19 Page 2 of 26 PageID 907




           This theory runs counter to the structure of the FCRA and Congress’ intent, as well as

    case law. Nothing in the facts of this case supports this vast expansion of Experian’s duties

    under the FCRA. Instead, the facts demonstrate the reasonableness of the steps Experian took

    in this case to comply with the FCRA. As explained below, Plaintiff’s claims against Experian

    fail as a matter of law and the Court should grant Experian’s Motion.

                                         BACKGROUND

    I.     THE FAIR CREDIT REPORTING ACT.

           The FCRA seeks “to ensure fair and accurate credit reporting, promote efficiency in

    the banking system, and protect consumer privacy.” Safeco Ins. Co. of Am. v. Burr, 551 U.S.

    47, 52 (2007). The FCRA requires “consumer reporting agencies” (“CRAs”) like Experian to

    “follow reasonable procedures to assure maximum possible accuracy” of information in

    “consumer reports,” see 15 U.S.C. § 1681e(b), as well as to reinvestigate consumer disputes.

    See id. at § 1681i(a). If the reinvestigation does not resolve a dispute, a consumer can add a

    statement to his consumer reports summarizing the dispute. See id. at § 1681i(b)-(c).

           In 1996, Congress amended the FCRA to address the roles of CRAs and furnishers

    regarding consumer disputes. See Pub. L. 104-208; Chiang v. Verizon New England Inc., 595

    F.3d 26, 35 (1st Cir. 2010) (“In 1996, Congress substantially amended the FCRA . . . Among

    the changes adopted was a new section governing the responsibilities of so-called “furnishers”

    of information to CRAs.)(citations omitted). The amendments affirmatively obligate furnishers

    to provide accurate information and to investigate when a CRA notifies the furnisher of a

    consumer dispute. See id.; see also 15 U.S.C. § 1681i(a)(2) (requiring CRAs to forward

    consumer disputes along with all relevant information to the furnisher); id. § 1681s-2(8)(b)




                                                  2
Case 2:18-cv-00809-PAM-MRM Document 85 Filed 11/27/19 Page 3 of 26 PageID 908




    (requiring the furnisher to conduct an investigation upon receipt of notice of the consumer

    dispute described in § 1681i(a)(2)). Congress specifically explained its rationale:

          Currently, the FCRA does not apply to those entities that furnish information to consumer
          reporting agencies. The Committee believes that this gap in the FCRA’s coverage weakens
          the accuracy of the consumer reporting system. The consumer reporting agencies may
          dutifully respond to inquiries from consumers and attempt to verify disputed information
          by contacting the furnisher. If the furnisher of the information acts irresponsibly in
          verifying the information however, inaccurate information may remain on the report and
          the consumer is left with little or no recourse . . . The expansion of the FCRA’s coverage
          makes particular sense because it is creditors and other furnishers of information, not
          consumer reporting agencies, that have direct access to the facts of a given credit
          transaction. Ordinarily, the creditor is best situated to determine whether the information it
          reported was inaccurate or incomplete and to ensure its correction.

    S. REP. 103-209, 6 (available at 1993 WL 516162).

    II.      CHAPTER 7 OF THE UNITED STATES BANKRUPTCY CODE.

             Chapter 7 of the Bankruptcy Code allows a debtor to liquidate their assets to obtain a

    discharge. See 11 U.S.C. §§ 701-784. An appointed trustee is obligated to “collect and reduce

    to money the property of the estate for which such trustee serves, and close such estate as

    expeditiously as is compatible with the best interests of parties in interest.” Id. at § 704(a)(1).

    The Chapter 7 debtor can be granted a discharge, which “operates as an injunction against the

    commencement or continuation of an action, the employment of process, or an act, to collect

    or recover from, or offset against, property of the debtor . . . .” Id. §§ 524(a)(3); 727. A debtor

    in Chapter 7 may reaffirm a debt, in which case the reaffirmed debt is not discharged. See id.

    § 524(c)(2). A debtor may rescind a reaffirmation agreement “at any time prior to discharge or

    within sixty days after such agreement is filed with the court, whichever occurs later . . . .” (Id.

    § 524(c)(4).




                                                      3
Case 2:18-cv-00809-PAM-MRM Document 85 Filed 11/27/19 Page 4 of 26 PageID 909




    III.   STATEMENT OF UNDISPUTED MATERIAL FACTS.

           A.      Plaintiff’s Mortgage and Bankruptcy.

           1.      In November 2012, Plaintiff obtained a mortgage with CitiMortgage, Inc.

    (“CitiMortgage”) on real property at 1139 Cord Court, Apopka, Florida 32712 (the “Apopka

    Property”). (Second Amended Complaint (“SAC”) ¶¶ 8, 12.) Plaintiff purchased the Apopka

    Property as his primary residence, but he later began using the Apopka Property as a rental

    property. (SAC at ¶¶ 9-10, 13).

           2.      On March 24, 2017, Plaintiff filed for Chapter 7 Bankruptcy. (See In re Losch,

    9:17-bk-02438-FMD (Bankr. M.D. Fla. Mar. 24, 2017)). On May 5, 2017, Plaintiff signed a

    reaffirmation agreement with CitiMortgage. (SAC ¶ 16; In re Losch, Doc. 8 (attached as

    Exhibit C.). The reaffirmation agreement informed Plaintiff “[y]our reaffirmed debt is not

    discharged in your bankruptcy case.” (Id. at 7.) The agreement also explained to Plaintiff that

    he could rescind the agreement “before the bankruptcy court enters your discharge, or during

    the 60-day period that begins on the date your Reaffirmation Agreement is filed . . . as long as

    your rescind within the time allowed.” (Id.)(emphasis added).

           3.      Despite Plaintiff’s reaffirmation agreement, the Trustee sold the Apopka

    Property for $8,000. (SAC ¶¶ 24, In re Losch, Doc. 24.) The trustee used the proceeds from

    the sale to pay several of Plaintiff’s unsecured creditors, but paid nothing to CitiMortgage. (See

    In re Losch, Doc. 49 (Trustee’s Final Account)(attached as Exhibit D.).)

           4.      On June 26, 2017, the Bankruptcy Court issued an order granting Plaintiff a

    discharge. (SAC. ¶ 23; In re Losch, Doc. 24 (attached as Exhibit E.)). The discharge order does

    not detail what debts are discharged, but does explain that reaffirmed debts are not discharged.




                                                    4
Case 2:18-cv-00809-PAM-MRM Document 85 Filed 11/27/19 Page 5 of 26 PageID 910




    (Id. at 2.) The discharge order also warns the reader that “Because the law is complicated,

    you may want to consult an attorney to determine the exact effect of the discharge in this

    case.” (Id. (emphasis original).)

           5.      In July 2017, CitiMortgage transferred the mortgage to Nationstar (hereafter the

    “Nationstar Account”). (SAC ¶ 25.) Despite receiving notice that his mortgage had transferred

    to Nationstar, Plaintiff did not file any amended bankruptcy schedules or any transfer of claims.

    (See In re Losch; Exhibit. B at 47:22-48:22 (Deposition of H. Losch).) Nationstar does not

    appear on the claims register or on the list of creditors. (See Exhibit F (Claims Register);

    Exhibit G (List of creditors).)

           6.      Starting in August 2017, Nationstar began sending Plaintiff statements for the

    mortgage account, indicating that he was past-due. (See Exhibit H (August 2017 Nationstar

    statement).) These statements show a principle balance of $139,853 with an overdue payment

    amount that increased every month. (See id, Exhibit I (March 2018 Nationstar statement);

    Exhibit J (June 2018 Nationstar statement).

           7.      On November 20, 2017, more than six months after executing his reaffirmation

    agreement with CitiMortgage, Plaintiff filed a motion to set aside his discharge and to rescind

    the reaffirmation agreement. (SAC ¶ 29.) Plaintiff filed an amended version of this motion on

    February 7, 2018. (Id. at 30 (attached as Exhibit K).) The Court granted the motion on April 2,

    2018. (See In re Losch, Doc. 39 (attached as Exhibit L.) Neither the Amended Motion nor the

    Court’s order states whether the Nationstar Account would be discharged upon rescission,

    saying only that the discharge would be re-imposed in thirty days. (See Ex. L at 2.) On April

    5, 2018, Plaintiff filed a notice of rescission. (SAC ¶ 32.)




                                                    5
Case 2:18-cv-00809-PAM-MRM Document 85 Filed 11/27/19 Page 6 of 26 PageID 911




           B.      Credit Reporting and Plaintiff’s Dispute.

           8.      In May 2018, Plaintiff obtained a copy of his Experian credit report. (Exhibit A

    at ¶ 16.) The May 2018 report showed that Nationstar was reporting that the Account was open,

    with a balance of $139,853, and an amount past due of $10,006 as of March 2018. (See Exhibit

    M at 3 (Excerpt of May 25, 2018 disclosure).) Nationstar’s March 2018 statement shows the

    same balance, and lists $10,006.74 as the amount of overdue payments. (Ex. I at 1.) The

    CitiMortgage account was reporting as closed. (Ex. M at 2.)

           9.      On June 19, 2018, Experian received a dispute letter from Plaintiff stating “We

    filed a reaffirmation of this mortgage, but we rescinded the reaffirmation in 2018 and the court

    approved that so I no longer own this debt.” (Ex. A at ¶ 18; Exhibit N (Plaintiff’s Dispute

    Letter).) The Letter did not include any of the documents from Plaintiff’s bankruptcy or

    provide docket information. (Ex. A at ¶ 18.)

           10.     On June 26, 2018 Experian processed Plaintiff’s dispute. (Id. at ¶ 19.) Because

    Plaintiff claimed that the debt was discharged and that he no longer owned the debt, Experian

    could not internally resolve the dispute, and sent an Automated Consumer Data Verification

    (“ACDV”) form to Nationstar. (Id. at ¶¶ 9-10, 19.) The ACDV attached Plaintiff’s dispute

    letter and indicated that Plaintiff was disputing the status and claiming that the account should

    report that it was discharged in his Chapter 7 bankruptcy. (Id. at ¶¶ 14-15, 20.)

           11.     On July 11, 2018, Nationstar responded to the ACDV. (Id. at ¶ 21.) Nationstar

    confirmed that the balance was correct, and updated the amount past due and added additional

    late payment notations in the account history. (Id.; Exhibit O (Excerpt of July 12, 2018 Dispute

    Results).) The ACDV did not instruct Experian to report the Nationstar Account as discharged.




                                                   6
Case 2:18-cv-00809-PAM-MRM Document 85 Filed 11/27/19 Page 7 of 26 PageID 912




    (Id. at Ex. A at ¶ 21.) Nationstar’s June 2018 statement shows the same balance and amount

    past due. (Ex. J.)

            12.     On January 19, 2019, Nationstar sent Experian an Automated Universal Data

    (“AUD”) form. (Id. at ¶ 24.) Although the Nationstar Account was not reporting as included

    or discharged in Plaintiff’s bankruptcy, the January 19, 2019 AUD specifically instructed

    Experian to remove any reference to Plaintiff’s bankruptcy from the account, ensuring that the

    Account was reporting as open and past due. (Id. at ¶ 25.)

            13.     On February 25, 2019, Experian updated the Nationstar Account to report as

    discharged in Plaintiff’s bankruptcy. (Id. at ¶ 26.)

            C.      Plaintiff’s Damages.

            14.     Plaintiff has not produced any evidence of credit denials in this case. Plaintiff

    testified that he has been denied credit, but only in the time period after Experian updated the

    reporting of the Nationstar Account, that one of the denials was due to his bankruptcy and that

    none of the denials referenced the Nationstar Account. (Id. at 33:2-36:4; Ex. A at ¶ 26.) Plaintiff

    has not sought any kind of treatment for emotional distress. (Id. at 89:22-90:5)

            15.     In written discovery, Plaintiff claimed that he had spent over 400 hours trying

    to address his Experian credit report, but at deposition he admitted that he spent at most 1 hour

    writing and mailing the dispute and the other remaining time was spent addressing Nationstar.

    (See Exhibit P at 2 (Plaintiff’s Supplemental Interrogatory Responses); Ex. B at 90:6-91:9.)

    IV.     PLAINTIFF’S LEGAL CLAIMS AGAINST EXPERIAN

            Plaintiff alleges that Experian violated § 1681e(b), and § 1681i(a), and that these

    violations were both negligent and willful. (SAC at ¶¶ 96-103.)




                                                    7
Case 2:18-cv-00809-PAM-MRM Document 85 Filed 11/27/19 Page 8 of 26 PageID 913




                                        LEGAL STANDARD.

           Summary judgment is appropriate where there is “no genuine dispute as to any material

    fact and the movant is entitled to judgment as a matter of law.” Celotex Corp. v. Catrett, 477

    U.S. 317, 322 (1986); FED. R. CIV. P. 56(a). “Once the moving party has properly supported

    its motion for summary judgment, the burden shifts to the non-moving party to ‘come forward

    with specific facts showing that there is a genuine issue for trial.’” Bailey v. Allgas, Inc., 284

    F.3d 1237, 1243 (11th Cir. 2002) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

    475 U.S. 574, 587 (1986)). “The mere existence of a scintilla of evidence in support of the

    plaintiff’s position will be insufficient; there must be evidence on which the jury could

    reasonably find for the plaintiff.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986).

                                             ARGUMENT

    I.     EXPERIAN’S REPORTING WAS ACCURATE.

           To prevail on his claims, Plaintiff must prove Experian furnished inaccurate

    information in his credit report, or that his credit file at Experian contained inaccurate

    information. See, e.g., Ray v. Equifax Info. Servs., LLC, 327 F. App’x 819, 826 (11th Cir.

    2009); Cahlin v. Gen. Motors Acceptance Corp., 936 F.2d 1151, 1156–60 (11th Cir. 1991).

    The inaccuracy must be factual, and not depend on “disputed legal questions.” See, e.g., Cahlin

    936 F.2d 1151, 1156–60 (11th Cir. 1991) (“a [§ 1681i] claim is properly raised when a

    particular credit report contains a factual deficiency or error that could have been remedied by

    uncovering additional”) (emphasis original); Chiang, 595 F.3d at 38 (“We emphasize that, just

    as in suits against CRAs, a plaintiff’s required showing is factual inaccuracy, rather than the

    existence of disputed legal questions.”)(emphasis in original).




                                                    8
Case 2:18-cv-00809-PAM-MRM Document 85 Filed 11/27/19 Page 9 of 26 PageID 914




           A.      Experian’s Reporting Was Factually Accurate.

           Plaintiff’s claims fail as a matter of law because Experian’s reporting of the Nationstar

    Account was factually accurate. Nationstar’s records show that the Account was open, with a

    balance of $139,853, and an amount past due that was increasing each month. (See Exs. H, I,

    J.) These are the same facts that Experian was reporting. (Compare Ex. J with Ex. O.) Plaintiff

    has not produced evidence to show that this information was factually incorrect. (Compare Ex.

    B at 28:23-298, 79:22-80:24 (testifying that Plaintiff believed the reporting was incorrect due

    to the trustee’s sale of the property) with Ex. D at 4 (showing $0 paid to CitiMortgage).)

           Plaintiff’s theory is not that Experian’s reporting was factually incorrect, but rather that

    Experian’s reporting of the Nationstar Account was inaccurate because it was not reporting as

    discharged in bankruptcy. (See SAC ¶ 30.) But even assuming that the Nationstar Account was

    discharged, that does not render Experian’s reporting factually inaccurate. A discharge is a

    “permanent injunction” that prohibits the creditor from collecting on the debt. See 11 U.S.C. §

    524(a)(3); Johnson v. Home State Bank, 501 U.S. 78, 84 (1991). The bankruptcy discharge

    thus acts as a “legal defense to payment.” Perry v. Toyota Motor Credit Corp., No.

    1:18CV00034, 2019 WL 332813, at *5 (W.D. Va. Jan. 25, 2019) (“[plaintiff’s] claims present

    a legal defense to payment — he is not liable for the lease he assumed because he did not

    reaffirm it, and thus it was included in his bankruptcy discharge).1 But the mere fact that


    1
      Other courts have noted that it is a mistaken understanding of a bankruptcy discharge to
    believe that it nullifies the debt. See In re Irby, 337 B.R. 293, 295 (Bankr. N.D. Ohio 2005)
    (“the Court cannot conclude that—the sole act of reporting a debt, whose existence was
    never extinguished by the bankruptcy discharge, violates the discharge injunction. All that is
    being reported is the truth.”), but see Fed’l Trade Comm’n, Forty Years of Experience with
    the Fair Credit Reporting Act, 68 (July 2011) (stating that discharged debts should report
    with a zero balance to reflect that the consumer is not personally liable).



                                                    9
Case 2:18-cv-00809-PAM-MRM Document 85 Filed 11/27/19 Page 10 of 26 PageID 915




    Plaintiff may have a legal defense to payment does not make Experian’s otherwise accurate

    reporting inaccurate. See, e.g., Hunt v. JP Morgan Chase, N.A., 770 Fed. App’x 452 (11th Cir.

    2019) (holding that claim of inaccurate credit reporting failed where consumer alleged that

    debt was accelerated in foreclosure such that plaintiff was not obligated to pay because “even

    assuming [plaintiff] ultimately turned out to be correct about his legal obligation to pay, his

    FCRA argument fails nonetheless. A plaintiff must show a factual inaccuracy rather than the

    existence of disputed legal questions . . . “); Padgett v. Clarity Servs., Inc., No. 8:18-CV-1918-

    T-30CPT, 2018 WL 6628274, at *2 (M.D. Fla. Dec. 13, 2018) (allegations that a loan violated

    state usury laws and were thus void and uncollectable did not present a claim of factually

    inaccurate reporting under the FCRA); Perry, 2019 WL 332813, at *5 (allegations that lease

    was discharged in Chapter 7 bankruptcy by virtue of consumer’s surrender of collateral did not

    render the reporting factually inaccurate). Because Plaintiff has failed to identify any factually

    inaccurate information, his claims fail and Experian is entitled to summary judgment. See, e.g.,

    Bailey v. Equifax Credit Info. Servs., Inc., No. 114CV00797MHCJCF, 2016 WL 11540113, at

    *20 (N.D. Ga. Nov. 28, 2016), report and recommendation adopted, No. 1:14-CV-797-MHC,

    2017 WL 10728913 (N.D. Ga. Jan. 9, 2017) (recommending summary judgment be granted

    where CRA was reporting the same information contained in the furnisher’s files).

           B.      Whether the Nationstar Account is Discharged is a Disputed Legal
                   Question.

           That Plaintiff may have a “legal defense to payment” does not present a viable claim

    against Experian. Twice in the last year the Eleventh Circuit has confirmed this result. In Hunt,

    770 Fed. App’x 452, the plaintiff claimed it was inaccurate for a bank to report the plaintiff as

    past due after the bank had accelerated the loan in order to foreclose. 770 Fed. App’x at 458.




                                                   10
Case 2:18-cv-00809-PAM-MRM Document 85 Filed 11/27/19 Page 11 of 26 PageID 916




    The Eleventh Circuit upheld the dismissal of plaintiff’s FCRA claim against the bank,

    explaining that a consumer must offer more than disputed legal questions to present an FCRA

    claim.” Id. More recently, in Williams v. Capital One Bank (USA) N.A., No. 18-14143, 2019

    WL 4187363, at *4 (11th Cir. Sept. 4, 2019), the Eleventh Circuit upheld summary judgment

    for a CRA where it reported a civil judgment where the plaintiff disputed that he was

    responsible for the debt underlying the judgment. The Court explained this claim failed, in part

    because “[i]t is in the nature of a civil judgment that the party against whom the judgment was

    entered may dispute the basis for the judgment or the amount awarded.” Id. at *4.

            It is clear that whether the Nationstar Account was discharged is a disputed legal issue,

    not a factual matter. Initially, it is far from clear that Plaintiff’s liability to CitiMortgage was

    extinguished. The Bankruptcy Code allows a debtor to rescind a reaffirmation agreement

    within sixty days or prior to the discharge. 11 U.S.C. § 524(c) Plaintiff did not do so.

    Bankruptcy courts facing requests to rescind a reaffirmation agreement after this period have

    concluded that they do not have the power to do so. See, e.g., In re Griffiths, No. 6:11-BK-

    05839-ABB, 2012 WL 293829, at *1 (Bankr. M.D. Fla. Jan. 9, 2012) (holding that the

    bankruptcy court is “statutorily prohibited” from allowing a recession filed more than 60 days

    after the reaffirmation was filed and holding that it could not revoke the discharge in order to

    rescind the reaffirmation agreement); In re Ripple, 242 B.R. 60, 65 (Bankr. M.D. Fla. 1999)

    (“The Bankruptcy Code does not provide this Court authority to set aside a reaffirmation

    agreement after the time has passed.”); In re Dabbs, 128 B.R. 307, 309 (Bankr. N.D. Fla.

    1991)(declining to hold a hearing after the time periods in 11 U.S.C. § 524(c)(4) had run

    because “[a]t that point the debtor could not rescind the agreement. The hearing would be




                                                    11
Case 2:18-cv-00809-PAM-MRM Document 85 Filed 11/27/19 Page 12 of 26 PageID 917




    nothing more than telling the debtor, ‘here’s what you did, but the time has past [sic] for you

    or me to do anything about it.’”). Crucially, the bankruptcy court’s order granting Plaintiff’s

    motion is entirely silent as to whether the debt would be discharged. (See Ex. L at 2.)2 Even

    the discharge order agrees that the “law is complicated” and the reader should “consult an

    attorney to determine the exact effect” of the order. (Ex. E at 2.)

           Moreover, the bankruptcy docket provides little reason to believe the Nationstar

    Account was discharged. Nationstar is not listed in the bankruptcy schedules, the claims

    register, or the list of creditors. (See Exs. F,G; see also 11 U.S.C. § 523(a)(3)(unscheduled

    debts are not discharged).) There is no court order stating that the Nationstar Account was

    discharged. Nor is it clear that the procedure Plaintiff employed for rescinding his reaffirmation

    was effective as to Nationstar who had obtained the debt after Plaintiff had agreed to reaffirm

    it. For its part, Nationstar twice informed Experian that it did not believe the Account was

    discharged. (See Ex. A at ¶¶ 21, 25) It thus remains an open legal question whether Plaintiff or

    Nationstar is correct.

    II.    PLAINTIFF CANNOT SHOW THAT EXPERIAN FURNISHED A
           CONSUMER REPORT INCLUDING THE NATIONSTAR ACCOUNT.

           Plaintiff’s § 1681e(b) claim fails for an additional reason. There is no evidence in the

    record that Experian ever furnished a consumer report that included the Nationstar Account.

    See, e.g., Collins v. Experian Info. Sols., Inc., 775 F.3d 1330, 1335 (11th Cir.) (explaining that


    2
     Concluding that the CitiMortgage debt was discharged likely means concluding that the
    bankruptcy court’s order ran afoul of the Bankruptcy Code While it is true that valid court
    orders are effective, even where they contain legal error, see United Student Aid Funds, Inc.
    v. Espinosa, 559 U.S. 260, 275 (2010), as the bankruptcy court’s order does not state whether
    the Nationstar Account is discharged, there is no need to determine if the order was in error.




                                                   12
Case 2:18-cv-00809-PAM-MRM Document 85 Filed 11/27/19 Page 13 of 26 PageID 918




    liability under § 1681e(b) requires a showing that a CRA furnished an inaccurate consumer

    report, but liability under § 1681i(a) does not).

           Experian has no record of any hard inquiries on Plaintiff’s file, which are the type of

    inquiry most commonly associated with a consumer report prepared for evaluating a

    consumer’s credit worthiness. (See Ex. A at ¶¶ 27-28).) Experian does not maintain copies of

    the consumer reports it provides to third parties (id. at ¶ 30), and Plaintiff has not produced any

    in discovery, so there is no evidence to show that Experian furnished a consumer report to a

    third party that included the Nationstar Account. Yet creditors must notify consumers when

    they take an adverse action after obtaining a consumer report, see 15 U.S.C. 1681m(a), so

    Plaintiff likely would have known if anyone obtained his Experian consumer report. (See also

    Ex. B at 35:21-36:4.) Without this evidence, Plaintiff’s § 1681e(b) claim fails.

    III.   EXPERIAN’S PROCEDURES WERE REASONABLE AS A MATTER OF
           LAW.

           Because the FCRA does not impose strict liability, Experian is also entitled to

    summary judgment because there is no evidence to show that the procedures at issue in this

    case were unreasonable. Cahlin, 936 F. 2d at 1156. While this is often a fact issue, there is no

    evidence in this case to support that conclusion here.

           A.      Experian’s Reliance on Nationstar Prior to Plaintiff’s Dispute Is
                   Reasonable as a Matter of Law.

           Courts have repeatedly held that it is reasonable as a matter of law for CRAs like

    Experian to report the information they receive from presumptively reliable sources like

    financial institutions until they receive notice from the consumer that the source is unreliable

    See, e.g., Swoager v. Credit Bureau of Greater St. Petersburg, Fla., 608 F. Supp. 972, 975




                                                    13
Case 2:18-cv-00809-PAM-MRM Document 85 Filed 11/27/19 Page 14 of 26 PageID 919




    (M.D. Fla. 1985)(granting summary judgment on § 1681e(b) claim where “the plaintiff has

    simply presented no evidence indicating that the defendant’s initial reliance on the information

    provided by FMCC was not reasonable.”); Sarver v. Experian Info. Sols., 390 F.3d 969, 972

    (7th Cir. 2004) (finding it reasonable as a matter of law for CRAs to report the information

    obtained from financial institutions “unless there was prior notice from the consumer that the

    information might be inaccurate”); see also Fed’l Trade Comm’n, Forty Years with the FCRA,

    66 (explaining that § 1681e(b) requires a CRA to “accurately transcribe, store and

    communicate consumer information received from a source that it reasonably believes to be

    reputable, in a manner that is logical on its face”).

           Experian has procedures to vet furnishers and ensure that they provide accurate

    information. (See Ex. A at ¶¶ 6-7.) Until Experian received Plaintiff’s dispute in June 2018,

    there is no evidence to suggest that Experian could not rely on Nationstar as a source of

    information. Thus any claim under § 1681e(b) prior to Plaintiff’s dispute fails.

           B.      Experian Reasonably Reinvestigated Plaintiff’s Dispute.

                   1.      Experian is Required to Reinvestigate Consumer Disputes, Not to
                           Investigate Them.

           The heart of Plaintiff’s claims against Experian is his mistaken claim that Experian is

    required to conduct an independent investigation upon receipt of a consumer’s dispute. (See

    Exhibit O at 9-10 (Plaintiffs Responses to Experian’s Interrogatory No. 7, stating in part “If a

    consumer disputes the accuracy of information in a consumer report, the CRA must conduct

    an investigation . . . The important term, ‘reinvestigate’ has essentially the same meaning as

    ‘investigate.’”).) This theory misconstrues the FCRA and Experian’s role in reporting

    consumer credit information. Section 1681i(a) requires Experian to conduct a reinvestigation




                                                    14
Case 2:18-cv-00809-PAM-MRM Document 85 Filed 11/27/19 Page 15 of 26 PageID 920




    when a consumer submits a dispute. By contrast, § 1681s-2, requires the furnisher to conduct

    an investigation. “[W]hen Congress uses different language in similar sections, it intends

    different meanings.” Collins v. Experian Info. Sols., Inc., 775 F.3d 1330, 1335 (11th

    Cir.)(quoting United States v. Steele, 147 F.3d 1316, 1318 (11th Cir. 1998)).

           The Ninth Circuit specifically addressed Plaintiff’s theory:

       [I]f anything, the “reasonable” qualifier with regard to re investigations by CRAs signals
       a limitation on the CRAs’ duty, not an expansion of it beyond what “investigation” itself
       would signal. And, indeed, the statute goes on to spell out the CRA’s investigative duty in
       some detail, requiring, inter alia, that the CRA provide notification of the dispute within
       five business days of receipt of notice of a dispute. The furnisher’s investigation obligation
       under § 1681 is triggered by receiving the CRA notification, required as a central aspect of
       the CRA’s own investigation, and includes the obligation to “report the results of [its]
       investigation to the [CRA].” In other words, the CRA’s “reasonable reinvestigation”
       consists largely of triggering the investigation by the furnisher . . . With respect to the
       accuracy of disputed information, the CRA is a third party, lacking any direct relationship
       with the consumer, and its responsibility is to “re investigate” a matter once already
       investigated in the first place . . . if anything, the “reasonable” qualifier attached to a CRA’s
       duty to reinvestigate limits its obligations on account of its third-party status. . . .

           Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1156–57 (9th Cir.

    2009)(citations omitted); see also Padgett, 2018 WL 6628274 at *3; Paul v. Experian Info.

    Sols., Inc., 793 F. Supp. 2d 1098, 1103 (D. Minn. 2011)(“As an initial matter, Paul repeatedly

    refers to Experian’s duty to conduct an investigation. This assertion misstates the statute and

    conflates a CRA’s obligation to reinvestigate and a furnisher’s obligation to investigate.”).

           There is no support in the FCRA for Plaintiff’s sweeping view of Experian’s

    obligations. In fact, Congress stated the opposite, explaining that “it is creditors and other

    furnishers of information, not consumer reporting agencies, that have direct access to the facts

    of a given credit transaction. Ordinarily, the creditor is best situated to determine whether the

    information it reported was inaccurate or incomplete and to ensure its correction.” S. REP.




                                                    15
Case 2:18-cv-00809-PAM-MRM Document 85 Filed 11/27/19 Page 16 of 26 PageID 921




    103-209, 6 (available at 1993 WL 516162). A correct understanding of Experian’s duty to

    reinvestigate shows that it fulfilled that duty in this case.

                    2.      Experian Is Not Required to Determine Which Debts Are
                            Discharged in a Consumer’s Chapter 7 Bankruptcy.

            In Plaintiff’s view, Experian was required to determine whether Plaintiff was correct

    that the debt was discharged. Virtually all applicable case law holds to the contrary. As

    described above, the Eleventh Circuit has addressed similar issues and held the FCRA does

    not require defendants to settle disputed legal issues between a consumer and creditor. See

    Hunt, 770 Fed. App’x 452; Williams v. Capital One Bank , 2019 WL 4187363. Nearly thirty

    years ago, in Cahlin, the Eleventh Circuit rejected Plaintiff’s view in a case where a consumer

    claimed his credit report was inaccurate because it reported that a creditor had charged off a

    lease, which Plaintiff had terminated early and then settled a collection dispute with the

    creditor. See 936 F.3d at 1154-55. Despite the fact that the creditor had charged off the debt,

    the plaintiff contended that the account should never have been reported as derogatory. See id.

    at 1159. The Court held that because the CRAs reporting accurately reflected the facts as they

    occurred, Plaintiff’s claims failed. See id. at 1159.

            Courts have also explained that because CRAs are third parties to consumer credit

    information, they are not required to settle disputes between consumers and their creditors

    about the legal status of the debt. See, e.g., DeAndrade v. Trans Union LLC, 523 F.3d 61, 68

    (1st Cir. 2008) (whether consumer was responsible for mortgage was “not a factual inaccuracy

    that could have been uncovered by a reasonable reinvestigation, but rather a legal issue that a

    credit agency [] is neither qualified nor obligated to resolve under the FCRA”); Wright v.




                                                     16
Case 2:18-cv-00809-PAM-MRM Document 85 Filed 11/27/19 Page 17 of 26 PageID 922




    Experian Info. Sols., Inc., 805 F.3d 1232, 1242 (10th Cir. 2015)(legal validity of a tax lien was

    not an issue CRA was obligated to resolve).

           Humphrey v. Trans Union, LLC, 759 Fed.App’x 484 (7th Cir. 2019) is especially

    instructive. In Humphrey, the consumer claimed that the CRAs were inaccurately reporting his

    student loan debt, which had been discharged through a disability discharge. See 759

    Fed.App’x at 486. The Seventh Circuit upheld the dismissal of the claims, explaining:

       Humphrey’s allegation that he was not required to make payments on his student loans
       required a legal determination about whether his disability-discharge applications required
       Navient to cease collections. As a major student-loan servicer, Navient was in a better
       position than the CRAs to make this determination. On receiving notice of Humphrey’s
       dispute, the CRAs repeatedly contacted Navient to verify that Humphrey had in fact
       incurred the loans, informed Navient of the nature of the dispute, and supplied Humphrey
       with the results of its investigation. That was a reasonable reinvestigation, considering that
       the CRAs are not a tribunal sitting to resolve legal disputes . . . .

           Humphrey, 759 F. App’x 484, 488 (7th Cir. 2019) (citations omitted).

           Unsurprisingly, courts have specifically applied this principle to cases dealing with

    claims that a debt was discharged in bankruptcy, holding that:

           requiring a third party such as a credit bureau to determine whether a specific account
           was discharged in a particular consumer’s [] bankruptcy would impose an unfairly
           heavy burden on that party. Plaintiff’s discharge order does not specify which particular
           debts were discharged, and even states that the reader “may want to consult an attorney
           to determine the exact effect of the discharge in this case.” . . . .This is precisely the
           kind of legal question that credit reporting agencies are neither qualified nor obligated
           to answer.

           Hupfauer v. Citibank, N.A., No. 16 C 475, 2016 WL 4506798, at *7 (N.D. Ill. Aug. 19,

    2016) (citations omitted); see also Cristobal v. Equifax, Inc., No. 16-CV-06329-JST, 2017 WL

    1489274, at *3, n. 4 (N.D. Cal. Apr. 26, 2017)(“The Court similarly agrees that Equifax is not

    capable or required to ‘resolv[e] a legal dispute between Plaintiff and her creditors’ about the

    confirmation plan’s effect on the legal status of her debt. The law does not require the CRAs




                                                   17
Case 2:18-cv-00809-PAM-MRM Document 85 Filed 11/27/19 Page 18 of 26 PageID 923




    to act as a tribunal or ‘scour’ a bankruptcy file and make judgments about which debts are

    included.”)(citation omitted).

           The murky nature of Plaintiff’s bankruptcy supports the same conclusion here. As

    noted above, the Bankruptcy Code and case law suggest that Plaintiff could not have rescinded

    his reaffirmation as he seems to have done. See supra at 11-12. If Experian had a duty to

    consult the bankruptcy docket, it would, at most, show that that Plaintiff had rescinded his

    reaffirmation with CitiMortgage nearly a year after it was filed and would show that Nationstar

    was never even listed as a creditor in Plaintiff’s bankruptcy. There is no entry informing the

    reader what debts are discharged, let alone that the Nationstar Account was discharged.

    Moreover, Experian and Nationstar stand in vastly different positions with respect to Plaintiff

    and his bankruptcy. Experian has no financial or legal interest in Plaintiff’s bankruptcy. By

    contrast, Nationstar’s ability to receive payment for the loan, or to run the risk of violating the

    discharge injunction, is directly impacted by Plaintiff’s bankruptcy. As in Humphrey,

    Nationstar was in a much better position than Experian to make the determination as to whether

    the debt was discharged.

           In the end, as Plaintiff himself acknowledged, determining whether the Nationstar

    Account was discharged is a complicated matter of law. (See Ex. B at 54:2-13.) It would be

    unfair and unreasonable to expect a third party like Experian to determine what debts are

    discharged, especially when Nationstar stood in a far better position to determine that fact.

                   3.      Experian’s Reinvestigation Was Reasonable as a Matter of Law.

           “To prevail on a claim for 15 U.S.C. § 1681i(a), a consumer must show that . . . the

    agency failed to respond or conduct a reasonable reinvestigation of the disputed items; (5) the




                                                    18
Case 2:18-cv-00809-PAM-MRM Document 85 Filed 11/27/19 Page 19 of 26 PageID 924




    failure to reinvestigate caused the consumer to suffer out-of-pocket losses or intangible

    damages such as humiliation or mental distress.” Bermudez v. Equifax Info. Servs., LLC, No.

    607CV-1492-ORL-31GJK, 2008 WL 5235161, at *4 (M.D. Fla. Dec. 15, 2008) (citation

    omitted.) Experian is still entitled to summary judgment on Plaintiff’s § 1681i claims because

    there is no evidence that Experian failed to conduct a reasonable reinvestigation.

           When Plaintiff contacted Experian to dispute the Nationstar Account, Experian

    reviewed his letter, determined that it could not simply make the change he was requesting,

    and so forwarded his letter to Nationstar along with an ACDV form that specifically noted that

    Plaintiff was claiming that the debt was discharged in his Chapter 7 bankruptcy. (Ex. A at ¶¶

    19-21.) Courts in this district, and across the country have repeatedly held that sending an

    ACDV to the data furnisher is reasonable as a matter of law. See, e.g., Bermudez, 2008 WL

    5235161 (granting summary judgment where CRA sent an ACDV); Paul, 793 F. Supp. At

    1103-04 (same); Lee v. Experian Info. Sols., No. 02 C 8424, 2003 WL 22287351, at *6 (N.D.

    Ill. Oct. 2, 2003) (“the CDV procedure alone is accepted by courts as an adequate method both

    for assuring accuracy and for reinvestigation”);

           It is true that courts have also held that, “[i]n some circumstances, a credit reporting

    agency may have a duty to go beyond the original source of its information to verify the

    accuracy of information, which will depend, in part, on whether the consumer has alerted the

    reporting agency to the possibility that the source may be unreliable.” Lee v. Sec. Check, LLC,

    No. 3:09-CV-421-J-12TEM, 2010 WL 3075673, at *11 (M.D. Fla. Aug. 5, 2010). Courts have

    also explained “It is axiomatic that procedures must be reasonable with respect to the particular




                                                   19
Case 2:18-cv-00809-PAM-MRM Document 85 Filed 11/27/19 Page 20 of 26 PageID 925




    dispute presented.” Lee, 2010 WL 3075673 at *12. There is no evidence to support the

    conclusion that Experian failed to reasonably reinvestigate Plaintiff’s dispute in this case.

           In this case, Experian specifically reviewed Plaintiff’s dispute letter, determined that it

    could not make the requested update, and so forwarded that letter onto Nationstar so that they

    could consult their records and verify the disputed information. (Ex. A at ¶¶ 18-22.) This is

    precisely what § 1681i(a) requires, and what Congress intended when it enacted § 1681s-2.

    Nationstar was in a far better position to evaluate its records and determine if Plaintiff was

    correct. See, e.g., Carvalho, 629 F.3d at 891 (“a consumer disputing the legal validity of a debt

    that appears on her credit report should first attempt to resolve the matter directly with the

    creditor or furnisher, which ‘stands in a far better position to make a thorough investigation of

    a disputed debt than the CRA does on reinvestigation.’”) (quoting Gorman, 584 F.3d at 1156);

    Humphrey, 759 F. App’x 488. Indeed, this is exactly what Plaintiff said he expected Experian

    to do. (See Ex. B at 68:9-18 (Q. What do you think they should do when they get a dispute like

    this? What are they supposed to do? A. I don’t know. Check with Nationstar . . . I would think

    that one of the first things they might do is contact Nationstar.”) In light of the confusing nature

    of Plaintiff’s bankruptcy, this case is a paradigmatic example of why contacting the furnisher,

    who has the first-hand relationship, the underlying records, and the financial interests is often

    sufficient to comply with § 1681i(a).

                   4.       The FCRA Provides a Specific Remedy to Plaintiff.

           Congress did not expect that the reinvestigation process would resolve all disputes, and

    added a provision that addresses cases like this one, allowing consumers to file a brief

    statement setting forth the nature of the dispute.” 15 U.S.C § 1681i(b). The Eleventh Circuit




                                                    20
Case 2:18-cv-00809-PAM-MRM Document 85 Filed 11/27/19 Page 21 of 26 PageID 926




    has specifically noted the aptness of this provision in cases where the consumer believes that

    the reporting does not tell the whole story:

          In such cases, we believe that Congress provided a unique remedy for consumers to dispute
          how a particular dispute is characterized or interpreted on their credit report by allowing
          them to enclose a statement as to their version of the dispute. In this way, potential creditors
          have both sides of the story and can reach an independent determination of how to treat a
          specific, disputed account.

             Cahlin, 936 F.2d at 1160, n. 23 (Citations Omitted); Carvalho, 629 F.3d at 892.

             It would have been a simple matter for Plaintiff to contact Experian and add a statement

    stating that he believed the Nationstar Account was discharged in his bankruptcy, allowing any

    creditors to decide for themselves if that impacts their view of Plaintiff’s creditworthiness.

    That Plaintiff chose not to further supports the conclusion that Experian is not liable here.

    IV.      PLAINTIFF CANNOT SHOW THAT EXPERIAN CAUSED HIM ANY
             ACTUAL DAMAGE.

             As with all negligence claims, Plaintiff’s claims under 15 U.S.C. § 1681o require him

    to prove that Experian caused him actual damage. “It is well established that a plaintiff suing

    under the FCRA shoulders the burden of demonstrating the existence of damages resulting

    from an alleged FCRA violation; and, thus, the failure of an FCRA plaintiff ‘to produce

    evidence of damage resulting from a FCRA violation mandates summary judgment.’”

    Rambarran v. Bank of Am., N.A., 609 F. Supp. 2d 1253, 1262–63 (S.D. Fla. 2009) (quoting

    Nagle v. Experian Info. Solutions, Inc., 297 F.3d 1305, 1307 (11th Cir. 2002)).

             Plaintiff has entirely failed to make a showing that Experian caused him any actual

    damages. There is no evidence that Plaintiff was denied credit based on Experian’s reporting

    of the Nationstar Account. Plaintiff has not produced any denial letters, and the only instances

    he testified to occurred after Experian updated the Nationstar Account to report as discharged.




                                                      21
Case 2:18-cv-00809-PAM-MRM Document 85 Filed 11/27/19 Page 22 of 26 PageID 927




    Likewise, Plaintiff’s written discovery claimed “loss of credit opportunities,” but he has

    offered no evidence as to what opportunities those were, and whether the alleged “loss” had

    anything to do with the Nationstar Account. (Ex. B at 35:21-36:4.) Of course, given that

    discharging a debt in bankruptcy is itself a negative event, it is doubtful that that the reporting

    harmed his creditworthiness at all. See, e.g., Jaras v. Equifax Inc., 766 F. App’x 492, 494 (9th

    Cir. 2019)(“Plaintiffs here do not make any allegations about how the alleged misstatements

    in their credit reports would affect any transaction they tried to enter or plan to try to enter—

    and it is not obvious that they would, given that Plaintiffs’ bankruptcies themselves cause them

    to have lower credit scores with or without the alleged misstatements.”).

           That leaves Plaintiff with a claim for emotional distress. And while emotional distress

    can be recoverable under the FCRA, there is no evidence to support that finding here. In order

    to recover emotional distress damages, courts in this Circuit, and others around the country

    have explained that self-serving testimony is not enough. Instead, “[a] plaintiff must first show

    proof of an actual injury, such as evidence of the injured party’s conduct and observations of

    others, for damages to be awarded for mental or emotional distress under the FCRA.” Taylor

    v. Corelogic Saferent, LLC, No. 113CV03435CAPJFK, 2014 WL 11930592, at *7 (N.D. Ga.

    Oct. 23, 2014)(quoting Jordan v. Trans Union, LLC, No. 1:05-cv-0305, 2006 WL 1663324 at

    * 6 and collecting cases); Rambarran, 609 F. Supp. 2d at 1267 (S.D. Fla. 2009) (analyzing the

    standard for denying summary judgment in light of emotional distress claims and finding that

    a stipulation that “Plaintiff has failed to establish emotional distress damages in this case

    because Plaintiff provided only conclusory and self-serving statements regarding his alleged

    emotional distress” was “consistent with the case law of this Circuit and other Circuits”);




                                                    22
Case 2:18-cv-00809-PAM-MRM Document 85 Filed 11/27/19 Page 23 of 26 PageID 928




    Norris v. Ford Motor Credit Co., 198 F. Supp. 2d 1070, 1073 (D. Minn. 2002)(finding affidavit

    insufficient to support claims of emotional distress)(J. Magnuson);Sarver, 390 F.3d at 971

    (“We have maintained a strict standard for a finding of emotional damage because they are so

    easy to manufacture.”)(citation omitted).

           Plaintiff has not produced any evidence of his emotional distress beyond his own

    testimony. He testified that, at most, he spent an hour sending the dispute letter to Experian,

    there is no evidence that anyone besides Plaintiff even viewed the Nationstar Account on his

    credit report, and Plaintiff admitted that he has not sought any kind of treatment for his alleged

    distress. This is exactly the same set of circumstances in which courts grant summary

    judgment. See Taylor, 2014 WL 11930592 at *7; Rambarran, 609 F. Supp 2d. at 1267. The

    court should do so here as well.

    V.     PLAINTIFF CANNOT PROVE ANY WILLFUL VIOLATIONS.

           At a minimum, Experian is entitled to summary judgment on Plaintiff’s claims that

    Experian’s alleged violations were willful. To establish a willful violation Plaintiff must show

    “that [Experian] either knowingly or recklessly violated [the FCRA]”. Pedro v. Equifax, Inc.,

    868 F.3d 1275, 1280 (11th Cir. 2017)(citations omitted). A CRA recklessly violates the Act if

    it takes an action that “is not only a violation under a reasonable reading of the statute’s terms,

    but shows that the company ran a risk of violating the law substantially greater than the risk

    associated with a reading that was merely careless.” Safeco, 551 U.S. at 69. A willful violation

    cannot be found where a defendant “followed an interpretation that could reasonably have

    found support in the courts . . .” Safeco, 551 U.S. at 70, n. 20.




                                                    23
Case 2:18-cv-00809-PAM-MRM Document 85 Filed 11/27/19 Page 24 of 26 PageID 929




           Experian’s purported violations cannot be willful for at least two reasons. First, the

    Eleventh Circuit has held that where a CRA’s reporting is technically accurate, it cannot have

    willfully violated the FCRA by reporting that information. See Pedro, 868 F.3d. at 1280-81

    (“Although the better reading of the Act requires that credit reports be both accurate and not

    misleading, we cannot say that reading the Act to require only technical accuracy was

    objectively unreasonable.”) Because there is no dispute that Experian’s reporting of the

    Nationstar Account was technically accurate as the information Experian was reporting was

    true, Experian cannot have willfully violated the FCRA by reporting that information.

           Second, as explained above, courts have repeatedly upheld Experian’s reliance of

    financial institutions, and held that Experian’s use of ACDVs to conduct reinvestigations is

    reasonable and that Experian is not required to determine what debts are discharged in a

    consumer’s bankruptcy. See supra at 14, 19-20. It cannot have been a willful violation for

    Experian to comply with reinvestigation procedures that other courts have held were

    reasonable. See, e.g. Garrett v. Experian Info. Sols., Inc., No. 11-12523, 2012 WL 1931324,

    at *6 (E.D. Mich. May 29, 2012)(collecting cases as stating “many courts have held, the

    practice of using ACDVs in the reinvestigation process is reasonable as a matter in law . . .as

    the practice of sending ACDVs to the original source is reasonable, the Court finds, as a matter

    of law, that Defendant could not have been committing a willful violation of its duty to

    reinvestigate.”)(emphasis original)(citations omitted). Even where courts hold that there is a

    jury question on a negligence claim where the CRA’s reinvestigation involved solely

    contacting the furnisher, they routinely grant summary judgment to the CRA on allegations of

    willful violations. See, e.g., Collins, 775 F.3d at 1336 (upholding summary judgment for




                                                  24
Case 2:18-cv-00809-PAM-MRM Document 85 Filed 11/27/19 Page 25 of 26 PageID 930




    Experian on claims that Experian willfully violated § 1681i(a) and explaining “[t]aking no

    steps other than contacting only Equable with an ACDV form regarding the disputed entry

    might have been negligent, but willfulness or recklessness is a higher standard that has not

    been met in this case.”); Lee v. Sec. Check, LLC, No. 3:09-CV-421-J-12TEM, 2010 WL

    3075673, at *13 (M.D. Fla. Aug. 5, 2010)(“while a question remains regarding whether

    Experian acted negligently, the undisputed facts cannot establish that Experian willfully

    violated the FCRA as a matter of law.”). Certainly Experian cannot have willfully violated the

    FCRA by taking the exact action Plaintiff expected them to take. (See Ex. B 68:9-18.)

           Because Experian’s actions in this case fall well-within the text of the FCRA as well

    as case-law, it is entitled to summary judgment on Plaintiff’s claims arising under § 1681n.

                                          CONCLUSION

           For the foregoing reasons, Experian respectfully requests the Court grant Experian’s

    Motion for Summary Judgment and dismiss Plaintiff’s claims with prejudice.


     Dated: November 27, 2019

     /s/ Maria H. Ruiz                              Christopher A. Hall
     Maria H. Ruiz (FBN 182923)                     Pro Hac Vice
     KASOWITZ BENSON TORRES LLP                     JONES DAY
     1441 Brickell Avenue, Suite 1420               77 West Wacker, Suite 3500
     Miami, FL 33131                                Chicago, IL 60601.1692
     Tel: (786) 587-1044                            Telephone: (312) 782-3939
     Fax: (305) 675-2601                            Facsimile: (312) 782-8585
     mruiz@kasowitz.com                             chall@jonesday.com

     Counsel for Defendant Experian                 Counsel for Defendant Experian
     Information Solutions, Inc.                    Information Solutions, Inc.




                                                  25
Case 2:18-cv-00809-PAM-MRM Document 85 Filed 11/27/19 Page 26 of 26 PageID 931




                                  CERTIFICATE OF SERVICE

           I hereby certify that on November 27, 2019, I electronically filed the foregoing
    document with the Clerk of the Court using CM/ECF. I also certify that the foregoing
    document is being served this day on all counsel of record via transmission of Notices of
    Electronic Filing generated by CM/ECF or mail.


                                                 /s/ Maria H. Ruiz
                                                 Maria H. Ruiz




                                                 26
